Name: Decision of the EEA Joint Committee No 22/97 of 30 April 1997 amending Annex VII (Mutual Recognition of Professional Qualifications) to the EEA Agreement
 Type: Decision
 Subject Matter: education;  economic policy;  labour market;  European construction;  employment
 Date Published: 1997-09-04

 4.9.1997 EN Official Journal of the European Communities L 242/69 DECISION OF THE EEA JOINT COMMITTEE No 22/97 of 30 April 1997 amending Annex VII (Mutual Recognition of Professional Qualifications) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex VII to the Agreement was amended by Decision of the EEA Joint Committee No 25/94 (1); Whereas Commission Directive 95/43/EC of 20 July 1995 amending Annexes C and D to Council Directive 92/51/EEC on a second general system for the recognition of professional education and training to supplement Directive 89/48/EEC (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point la (Council Directive 92/51/EEC) in Annex VII to the Agreement:  395 L 0043: Commission Directive 95/43/EC of 20 July 1995 (OJ L 184, 3. 8. 1995, p. 21). Article 2 In point la (Council Directive 92/51/EEC) in Annex VII to the Agreement, adaptations (b) and (c) shall be amended as follows: (i) the text of adaptation (b) (a) shall be deleted; (ii) the entry in Austria, including the provision, in adaptation (b) (b) shall be deleted; (iii) the entry in Austria, including the provision, in adaptation (b) (d) shall be deleted; (iv) the words Commission Directive 94/38/EC in adaptation (c) shall be replaced by Commission Directive 95/43/EC. Article 3 The texts of Commission Directive 95/43/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 May 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 30 April 1997. For the EEA Joint Committee The President C. DAY (1) OJ L 339, 29. 12. 1994, p. 84. (2) OJ L 184, 3. 8. 1995, p. 21.